Christianson, Ch. J.
(dissenting). By the decision of this court made June 8, 1915, it was adjudged that the property in controversy was the homestead of Ida B. Healy, and that the judgments which the defendants held against her did not constitute a lien or claim upon it. It was further adjudged that defendant be restrained and enjoined from asserting or claiming said judgment to be a lien upon said property, during the time it continued to be a homestead. Healy v. Bismarck Bank, 30 N. D. 628, 153 N. W. 392. The plaintiff purchased the *650property from said Ida B. Healy in August, 1919. If it was her homestead at the time of the sale, the exempt character ran with the sale. 21 Cyc. 553.
The sole question presented on this appeal is whether interim June, 1915 and August, 1919, said Ida B. Healy abandoned her homestead, and thereby caused the judgments held by the defendants to become liens against the property. Of course, the decision rendered by this court in the former action established that the property was the homestead of Ida B. Healy, and that the judgments which defendants held against her were not liens against it. The presumption is. that the condition then shown to exist continued. Comp. Laws 1913, subdv. 32, § 1936, 21 Cyc. 639. The defendants had the burden of overcoming this presumption. And in this action they were, by the express terms pf the statute, deemed plaintiffs, for the purposes of the trial. Comp. Laws 1913, § 8153. Hence, the defendants had the burden of showing that the judgments had become and were liens against the property at the time plaintiff purchased it from Ida B. Healy. This action was tried before the same judge who tried the action of Healy v. Bismarck Bank, supra. Ida B. Healy appeared in person and testified in this case. She testified positively that she had never abandoned her homestead or her intention to make it her home; that she retained the intention to make it her home at all times until she made the sale. While my mind is not free from doubt I am not prepared to overturn the findings and judgment of the trial court, and order judgment for the defendants.